EXHIBIT 32.1 CERTIFICATION In connection with the quarterly report of Safebrain Systems, Inc., (the “Company”) on Form 10-Q for the quarter ended April 30, 2014 as filed with the Securities Exchange Commission on the date hereof (the “Report”) Michael Scott, the Principal Executive and Financial Officer of the Company, certifies pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. June 23, 2014 By: /s/Michael Scott Michael Scott, Principal Executive and Financial Officer
